Exhibit 10.2




FIRST AMENDMENT TO

REGISTRATION RIGHTS AGREEMENT




This First Amendment to Registration Agreement (this “Amendment”), dated as of
November 1, 2007, amends that certain Registration Agreement, dated as of July
31, 2007 (the “Rights Agreement”), by and among Ambient Corporation, a Delaware
corporation (the “Company”), and the purchasers named therein, and is entered
into by and among the Company, and the purchasers listed on Schedule I hereto
(the “Purchasers”).




R E C I T A L S




WHEREAS, the Company and the Purchasers have entered into a Securities Purchase
Agreement dated as of the date hereof (the “Purchase Agreement”).




WHEREAS, as an inducement for the Purchasers’ acquisition of the securities the
Purchase Agreement, the Company has agreed to amend the Rights Agreement to
include as registrable securities under the Rights Agreement the shares of
Common Stock of the Company issuable upon conversion or exercise of the
securities acquired by the Purchaser under the Purchase Agreement.




NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby amend the
Rights Agreement and otherwise agree as follows:




1.

Amendments.

  

(a)

The following definitions contained in the Rights Agreement are hereby amended
as follows (deletions have been stricken and additions are in bold):







“Effectiveness Date” means, subject to Section 2(b) hereof, with respect to the
Registration Statement the earlier of (A) the two hundred fortieth (240th) two
hundred seventieth (270th) day following the Closing Date or (B) the date which
is within five (5) Business Days after the date on which the Commission informs
the Company (i) that the Commission will not review the Registration Statement
or (ii) that the Company may request the acceleration of the effectiveness of
the Registration Statement and the Company makes such request; provided that, if
the Effectiveness Date falls on a Saturday, Sunday or any other day which shall
be a legal holiday or a day on which the Commission is authorized or required by
law or other government actions to close, the Effectiveness Date shall be the
following Business Day.




“Filing Date” means, subject to Section 2(b) hereof, the one hundred fiftieth
(150th) one hundred eightieth (180th) day following the initial Closing Date;
provided that, if the Filing Date falls on a Saturday, Sunday or any other day
which shall be a legal holiday or a day on which the Commission is authorized or
required by law or other government actions to close, the Filing Date shall be
the following Business Day.




Registrable Securities means (i) the shares of Common Stock issuable upon
conversion of the Amended Vicis Note, the Notes and any Additional Notes,
including any accrued interest thereon, and (ii) the shares of Common Stock
issuable upon exercise of the Amended Series A Warrant, the Amended Series B
Warrant, the Warrants, and any Additional Warrants.




2.

Ratification.  Except as expressly amended by this Amendment, the terms and
conditions of the Rights Agreement are hereby confirmed and shall remain in full
force and effect without impairment or modification.




3.

Conflict.  In the event of any conflict between the Rights Agreement and this
Amendment, the terms of this Amendment shall govern.











--------------------------------------------------------------------------------




4.

Certain Defined Terms.  Capitalized terms used but not defined herein shall have
the meanings given to such terms in the Rights Agreement.




5.

Binding Effect.  The parties acknowledge and agree that this Amendment complies
with all of the applicable terms and conditions set forth in Section 7(f) of the
Rights Agreement that are necessary to effect an amendment to the Rights
Agreement that binds the parties and therefore, upon the execution and delivery
hereof by the parties, this Amendment shall have such binding effect.




6.

Governing Law.  This Amendment shall be governed by, and construed in accordance
with, the laws of the State of New York, without giving effect to applicable
principles of conflicts of law that would require the application of the laws of
any other jurisdiction.




7.

Counterparts.  This Amendment may be executed in any number of counterparts,
each of which shall be deemed to be an original, and all of which taken together
shall constitute one and the same instrument.







  





2




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their respective authorized representatives as of the day and year first
above written.




 

 

 

AMBIENT CORPORATION

 

 

 

 

 

 

 

 

 

 

 

By:

/s/

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PURCHASER:

 

 

 

 

 

 

 

 

 

VICIS CAPITAL MASTER FUND,

 

 

 

 

a sub-trust of Vicis Capital Series Master Trust

 

 

 

 

By: Vicis Capital LLC

 

 

 

 

 

 

 

 

By:

/s/

 

 

 

Name:

 

 

 

 

Title:

 

 








3


